Citation Nr: 0516202	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1977 to 
June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of a Department of Veterans 
Affairs (VA) Regional Office.  The RO determined that new and 
material evidence had not been received to reopen a 
previously denied claim of service connection for a 
psychiatric disorder - specifically, major depression.

Since, for the reasons discussed below, the Board is 
reopening the claim based on new and material evidence, the 
claim must then be adjudicated on the merits.  But before 
this occurs, the claim is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1999, the RO 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.

2.  Evidence received since that decision is neither 
cumulative nor redundant and relates to an unestablished fact 
necessary to substantiate this claim.




CONCLUSIONS OF LAW

1.  The RO's February 1999 decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).



As explained below, the Board has found the evidence and 
information now of record to be sufficient to reopen the 
veteran's claim of service connection for a psychiatric 
disorder.  As such, the Board is satisfied that VA has 
complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and duty to 
assist requirements of the VCAA and implementing regulations 
relevant to this portion of the veteran's appeal.  In any 
event, the RO's May 2003 letter to the veteran apprised him 
of his rights in VA's claims process with respect to new and 
material evidence to reopen a previously denied service 
connection claim.  And even if, per chance, there was not 
compliance with the VCAA, this is still inconsequential, 
i.e., harmless error, because his claim is being reopened and 
further developed on remand before being readjudicated.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2004).

Service connection may also be granted for a disease 
initially diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.
 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

The RO issued a decision in February 1999 denying service 
connection for major depression, as well as panic disorder 
with agoraphobia.  The veteran was informed of that decision 
and he did not appeal.  That decision is the last final 
denial of the claim on any basis.  So the Board's analysis of 
the evidence starts from that point.



Regarding the issue of service connection for a psychiatric 
disorder, evidence added to the record since the RO's 
February 1999 decision includes statements from a 
VA physician, who indicates he is the veteran's treating 
psychiatrist.  In statements dated in January 2003 and May 
2003, this psychiatrist confirmed the veteran was diagnosed 
with major depression/panic disorder and a personality 
disorder.  He also remarked that the veteran had received 
psychiatric treatment during service.  He asked that the 
veteran be considered for service-connected disability, 
adding that his psychiatric symptoms were longstanding.  He 
reported that he had reviewed the veteran's records, a 
comment suggesting he had undertaken claims file review.

This evidence, while not conclusively establishing a direct 
relationship between the veteran's current psychiatric 
disorder/s and some incident or incidents of service, 
nonetheless, at a minimum, raises this possibility.  And bare 
in mind the probative value of this statement does not come 
into question until the claim is reopened, presuming the 
statement is credible.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Consequently, the Board finds this 
additional evidence is new and material to the case, and the 
claim of service connection for a psychiatric disorder 
is reopened.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, and 
to this extent, and this extent only, the appeal is granted.




REMAND

The veteran's service medical records (SMRs) disclose that he 
was evaluated and treated on numerous occasions, including by 
orthopedic and urology specialists, for complaints of low 
back pain and testicular pain.  Extensive evaluations and 
clinical workup failed to produce evidence of an organic 
basis for his continued symptoms.  He was also evaluated by 
neuropsychology specialists, who found that he exhibited no 
psychosis, psychoneurosis, or organic brain disease.

The neuropsychology specialists determined there was evidence 
the veteran had a personality best described as inadequate 
type, with poor tolerance to stress, manifesting itself in 
hysterical-like behavior, poor performance and psychosomatic 
symptoms.  This was not a mental illness, but instead a 
personality defect acquired during the formative years and, 
as such, it made his adjustment to the demands of the service 
difficult.

VA medical records, dated from 1982 to 2003, disclose the 
veteran's evaluation or treatment for multiple conditions.  
The diagnoses included alcohol dependence, depressive 
disorder, panic disorder, somatoform disorder and personality 
disorder.

Recent statements from the veteran's treating psychiatrist 
suggest, though do not confirm, that the physician had 
reviewed the veteran's service medical records.  In any 
event, assuming the physician did, in fact, review the 
relevant medical evidence from service, he gave no 
explanation for why he discounted the assessment of the 
service department examiners, who ruled out the presence of 
any psychiatric disorder for which service connection may be 
granted - baring in mind that personality disorders and 
other developmental defects generally cannot be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9.



The current record, then, does not contain sufficient medical 
evidence of a nexus between the complaints that prompted the 
veteran's evaluations by neuropsychiatry specialists during 
service and his currently diagnosed psychiatric conditions 
for which service connection may be granted.  So a more 
definitive medical nexus opinion is needed concerning this to 
decide the appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
psychiatric examination to be performed 
by a physician other than his treating 
psychiatrist.  The purpose of the 
examination is to obtain a medical 
opinion responding to the following 
question:

What is the diagnosis of any current 
psychiatric disorder/s the veteran may 
now have?  After identifying the nature 
of his psychiatric disorder/s, the 
examiner should indicate whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) either that the 
veteran's psychiatric disorder had its 
onset in service; or, in the case of a 
psychosis, was present within the first 
post-service year; or is otherwise 
attributable to service?  Please note the 
italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

To facilitate the opinion, the claims 
folder and a copy of this REMAND must be 
made available for the examiner's review 
of the veteran's pertinent medical 
history.  It is imperative that the 
question posed in this REMAND be answered 
so VA has sufficient information to 
adjudicate the pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Ask the veteran's VA treating 
psychiatrist to explain the basis for his 
medical opinion suggesting the veteran's 
current psychiatric disorder/s may be 
related to his service in the military.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


